Citation Nr: 0532387	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, for training pursued from October 21, 
2002 to November 9, 2002.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who had active service from April 1996 to August 
2002, appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During the period of October 21, 2002 to November 9, 
2002, the veteran was enrolled in the Texas Department of 
Public Safety Training Academy in pursuit of State Peace 
Officer Certification.

3.  The veteran filed an application for VA education 
benefits with VA on November 10, 2003, more than one year 
after his enrollment began on October 21, 2002.  


CONCLUSION OF LAW

The requirements for payment of educational assistance under 
Chapter 30, Title 38, United States Code, for training 
pursued from October 21, 2002 to November 9, 2002, have not 
been met.  38 C.F.R. § 21.7131 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was provided with 
notification of the VCAA, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between VA and the veteran in procuring the evidence relevant 
to his claim in accordance with 38 U.S.C.A. § 5103(a).  It, 
however, is not clear that such notice is required in this 
case since the benefit sought is found in Chapter 30, Title 
38, United States Code (Montgomery GI Bill) ("Chapter 30").  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("[t]he 
notice and duty-to-assist provisions of the [VCAA] . . . are 
relevant to a different chapter of title 38, and do not apply 
to this appeal.")  

In addition, as will be explained below, the Board finds that 
in this case the law, and not the evidence, is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (providing that the VCAA has no 
effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (providing 
that VCAA not applicable where law, not factual evidence, is 
dispositive.)  Also, an opinion from the VA General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop evidence to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.  

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions of § 21.1032(a)."  In the 
instant case, the Board observes that the Statement of the 
Case provided to the veteran in June 2004 notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  In this case, the relevant 
and probative evidence consists of the dates the veteran was 
pursuing training and the date of his application for VA 
educational assistance.  That evidence is associated with the 
claims file.  Therefore, the Board finds that all relevant 
and probative evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

The basic facts in this case are not in dispute.  During the 
period of October 21, 2002 to November 9, 2002, the veteran 
was enrolled in the Texas Department of Public Safety 
Training Academy in pursuit of State Peace Officer 
Certification.  On November 10, 2003, the veteran filed an 
application for VA education benefits along with VA Form 22-
1999 (Enrollment Certification).  In a November 2003 letter, 
the RO advised the veteran that it received his claim over 
one year after his enrollment began on October 21, 2002, 
therefore, payment for education benefits could start no 
earlier than November 10, 2002.   

In the veteran's Notice of Disagreement and his Substantive 
Appeal, he related that he and a "certifying official" were 
not made aware of VA's certification of the Texas Department 
of Public Safety Training Academy in a timely fashion.  The 
veteran reported that the certifying official indicated that 
the academy was not notified of this program until the spring 
of 2003, and the veteran maintained that he was not advised 
of the program until November 2003, at which time he 
submitted his claim.

When an eligible veteran or servicemember enters or reenters 
into training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows:  (1) if the award is the first award of 
educational assistance for the program of education the 
veteran or servicemember is pursuing, the commencing date of 
the award of educational assistance is the latest of:  (i) 
the date of the educational institution's certification, (ii) 
one year before the date of claim as determined by 
§ 21.1029(b), (iii) the effective date of the approval of the 
course, (iv) one year before the date VA receives approval 
notice for the course, or (v) November 1, 2000, if paragraph 
(p) of this section applies to the individual.  38 C.F.R. § 
21.7131(a)(1) (2004).  Under 38 C.F.R. § 21.1029(b) (2004), 
the date of claim is the date on which a valid claim or 
application for educational assistance is considered to have 
been filed with VA, for purposes of determining the 
commencing date of an award of that educational assistance.

In the instant case, the Board finds that the RO correctly 
granted benefits for training the veteran pursued from 
November 10, 2002 to April 25, 2003, and that the veteran is 
not entitled to payment for training pursued more than one 
year prior to the date of his application.

While sympathetic to the veteran's contentions, the Board is 
bound by the applicable law and regulations when determining 
claims for VA benefits.  38 U.S.C.A. § 7104(a),(c) (West 
2002); 38 C.F.R. § 20.101(a) (2004).  The legal criteria 
governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
There is no basis upon which to grant the veteran Chapter 30 
benefits for training that took place prior to November 10, 
2002. As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must therefore be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Payment of educational assistance under Chapter 30, Title 38, 
United States Code, for training pursued from October 21, 
2002 to November 9, 2002, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


